

117 S2434 IS: Local Journalism Sustainability Act
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2434IN THE SENATE OF THE UNITED STATESJuly 22, 2021Ms. Cantwell (for herself, Mr. Kelly, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide tax incentives that support local newspapers and other local media, and for other purposes.1.Short titleThis Act may be cited as the Local Journalism Sustainability Act. 2.Credit for local newspaper subscriptions(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:25E.Local newspaper subscriptions(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the applicable percentage of amounts paid or incurred for subscriptions to one or more local newspapers for the personal use of the taxpayer.(b)Annual dollar limitationThe credit allowed under subsection (a) to any taxpayer for any taxable year shall not exceed $250.(c)Applicable percentageFor purposes of this section, the term applicable percentage means—(1)in the case of the first taxable year to which this section applies, 80 percent, and(2)in the case of any subsequent taxable year, 50 percent.(d)Local newspaperFor purposes of this section—(1)In generalThe term local newspaper means any print or digital publication if—(A)the primary content of such publication is original content derived from primary sources and relating to news and current events,(B)such publication primarily serves the needs of a regional or local community,(C)the publisher of such publication employs at least one local news journalist who resides in such regional or local community, and(D)the publisher of such publication employs not greater than 1,000 employees.(2)Local news journalistFor purposes of paragraph (1)(C), the term local news journalist means any individual who regularly gathers, collects, photographs, records, writes, or reports news or information that concerns local events or other matters of local public interest.(3)Aggregation rule(A)In generalFor purposes of subparagraphs (C) and (D) of paragraph (1), all persons treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as one person.(B)ExceptionSubparagraph (A) shall not apply unless such persons are involved in the production of the same print or digital publication.(4)Continuous qualificationThe requirements of subparagraphs (A) and (B) of paragraph (1) shall not be treated as met unless such requirements are met at all times during the period beginning on the date which is 2 years before the date of the enactment of this section and ending on the date that the subscription described in subsection (a) is paid or incurred.(5)Application to certain organizations exempt from taxIn the case of any print or digital publication which is published by any organization described in section 501(c) and exempt from tax under section 501(a)—(A)such publication shall be treated as a local newspaper only if the publication of print and digital publications is the primary activity of such organization, and(B)any person making a charitable contribution (as defined in section 170(c)) to such organization may elect to treat such contribution as an amount paid or incurred for a subscription to which this section applies in lieu of treating such contribution as a charitable contribution for purposes of section 170.(e)TerminationNo credit shall be allowed under this section for any amount paid or incurred in a taxable year ending after the close of 5-year period beginning on the date of the enactment of this section..(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following new item:Sec. 25E. Local newspaper subscriptions..(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act.3.Payroll credit for compensation of local news journalists(a)In generalSubchapter D of chapter 21 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:3135.Local news journalist compensation credit(a)In generalIn the case of an eligible local news journalist employer, there shall be allowed as a credit against the taxes imposed by section 3111(a) for each calendar quarter an amount equal to the applicable percentage of wages paid by such employer to local news journalists for such calendar quarter.(b)Limitations and refundability(1)Wages taken into accountThe amount of wages paid with respect to any individual which may be taken into account under subsection (a) during any calendar quarter by the eligible local news journalist employer shall not exceed $12,500.(2)Credit limited to employment taxesThe credit allowed by subsection (a) with respect to any calendar quarter shall not exceed the applicable employment taxes (reduced by any credits allowed under subsections (e) and (f) of section 3111, section 3131, 3132, and 3134) on the wages paid with respect to the employment of all the employees of the eligible local news journalist employer for such calendar quarter.(3)Refundability of excess creditIf the amount of the credit under subsection (a) exceeds the limitation of paragraph (2) for any calendar quarter, such excess shall be treated as an overpayment that shall be refunded under sections 6402(a) and 6413(b).(c)DefinitionsFor purposes of this section—(1)Applicable percentageThe term applicable percentage means—(A)in the case of each of the first 4 calendar quarters to which this section applies, 50 percent, and(B)in the case of each calendar quarter thereafter, 30 percent.(2)Eligible local news journalist employer(A)In generalThe term eligible local news journalist employer means, with respect to any calendar quarter, any employer which—(i)is—(I)an eligible local newspaper publisher,(II)an eligible digital news organization,(III)a broadcast station, or(IV)a public broadcasting entity, and (ii)employs local news journalists.(B)Eligible local newspaper publisherThe term eligible local newspaper publisher means, with respect to any calendar quarter, any employer if substantially all of the gross receipts of such employer for such calendar quarter are derived in the trade or business of publishing local newspapers (as defined in section 25E(d)(1)).(C)Eligible digital news organizationThe term eligible digital news organization means a digital information content provider which is engaged in the creation of original local or regional news and information.(D)Broadcast stationThe term broadcast station has the meaning given such term under section 3 of the Communications Act of 1934 (47 U.S.C. 153). (E)Public broadcasting entityThe term public broadcasting entity has the meaning given such term under section 397(11) of the Communications Act of 1934 (47 U.S.C. 397(11)).(3)Local news journalistThe term local news journalist means—(A)with respect to any eligible local newspaper publisher for any calendar quarter, any individual who provides at least 100 hours of service during such quarter in the gathering, collecting, photographing, recording, writing, or reporting news or information that concerns local events or other matters of local public interest during such calendar quarter to such employer, and(B)with respect to any eligible digital news organization, broadcast station, or public broadcasting entity for any calendar quarter, any individual who provides at least 100 hours of service during such quarter in the original reporting, gathering, collecting, writing, editing, producing, verification, recording, photographing, presentation, design, or technology support of news or information that concerns regional or local events or other matters of regional or local public interest. (4)Other termsAny term used in this section which is also used in this chapter shall have the same meaning as when used in such chapter.(d)Aggregation rule(1)In generalAll persons treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as one employer for purposes of this section.(2)ExceptionParagraph (1) shall not apply unless such persons are involved in the production of the same print or digital publication.(e)Certain rules To applyFor purposes of this section, rules similar to the rules of sections 51(i)(1) and 280C(a) shall apply.(f)Certain governmental employers(1)In generalThis credit shall not apply to the Government of the United States, the government of any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing.(2)ExceptionParagraph (1) shall not apply to any public broadcasting entity (as defined in section 397(11) of the Communications Act of 1934 (47 U.S.C. 397(11))).(g)Election To have section not applyThis section shall not apply with respect to any eligible local news journalist employer for any calendar quarter if such person elects (at such time and in such manner as the Secretary may prescribe) not to have this section apply.(h)Special rules(1)Employee not taken into account more than onceAn employee shall not be included for purposes of this section for any period with respect to any employer if such employer is allowed a credit under section 51 with respect to such employee for such period.(2)Denial of double benefitAny wages taken into account in determining the credit allowed under this section shall not be taken into account for purposes of determining the credit allowed under section 45S.(3)Third-party payorsAny credit allowed under this section shall be treated as a credit described in section 3511(d)(2) of such Code.(i)Treatment of depositsThe Secretary shall waive any penalty under section 6656 for any failure to make a deposit of any applicable employment taxes if the Secretary determines that such failure was due to the reasonable anticipation of the credit allowed under this section. (j)Extension of Limitation on AssessmentNotwithstanding section 6501, the limitation on the time period for the assessment of any amount attributable to a credit claimed under this section shall not expire before the date that is 5 years after the later of—(1)the date on which the original return which includes the calendar quarter with respect to which such credit is determined is filed, or(2)the date on which such return is treated as filed under section 6501(b)(2). (k)Regulations and guidanceThe Secretary shall issue such forms, instructions, regulations, and guidance as are necessary—(1)to allow the advance payment of the credit under subsection (a), subject to the limitations provided in this section, based on such information as the Secretary shall require,(2)to provide for the reconciliation of such advance payment with the amount advanced at the time of filing the return of tax for the applicable calendar quarter or taxable year, (3)with respect to the application of the credit under subsection (a) to third-party payors (including professional employer organizations, certified professional employer organizations, or agents under section 3504), including regulations or guidance allowing such payors to submit documentation necessary to substantiate the eligible employer status of employers that use such payors, and(4)to prevent the avoidance of the purposes of the limitations under this section.Any forms, instructions, regulations, or other guidance described in paragraph (3) shall require the customer to be responsible for the accounting of the credit and for any liability for improperly claimed credits and shall require the certified professional employer organization or other third-party payor to accurately report such tax credits based on the information provided by the customer. (l)ApplicationThis section shall only apply to wages paid in calendar quarters beginning after the date of the enactment of this section and beginning before the date that is 5 years after the first day of the first calendar quarter to which this section applies..(b)RefundsParagraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 3135, after 3134,.(c)Clerical amendmentThe table of sections for subchapter D of chapter 21 of the Internal Revenue Code of 1986 is amended by adding at the end the following:Sec. 3135. Local news journalist compensation credit..(d)Effective dateThe amendments made by this section shall apply to calendar quarters beginning after the date of the enactment of this Act. 4.Credit for advertising in local newspapers and local media(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Advertising in local newspapers and local media(a)In generalFor purposes of section 38, in the case of any eligible small business, the local media advertising credit determined under this section for any taxable year is an amount equal to the applicable percentage of the qualified local media advertising expenses paid or incurred by the taxpayer during such taxable year.(b)LimitationThe credit allowed under subsection (a) to any taxpayer for any taxable year shall not exceed—(1)in the case of the first taxable year to which this section applies, $5,000, and(2)in the case of any subsequent taxable year, $2,500.(c)Applicable percentageFor purposes of this section, the term applicable percentage means—(1)in the case of the first taxable year to which this section applies, 80 percent, and(2)in the case of any subsequent taxable year, 50 percent.(d)Eligible small businessFor purposes of this section, the term eligible small business means any person for any taxable year if the average number of full-time employees (as determined for purposes of determining whether an employer is an applicable large employer for purposes of section 4980H(c)(2) of the Internal Revenue Code of 1986) employed by such person during such taxable year was less than 50.(e)Qualified local media advertising expensesFor purposes of this section—(1)In generalThe term qualified local media advertising expenses means amounts paid or incurred in the ordinary course of a trade or business for advertising—(A)in a local newspaper (as defined in section 25E(d)), or(B)through a broadcast of, or in the digital content or digital publications of, a local radio or television station. (2)Local radio or television stationThe term local radio or television station means any broadcast radio or television station licensed by the Federal Communications Commission to serve a local community.(f)Special rules(1)Denial of double benefitNo deduction shall be allowed for any qualified local media advertising expenses otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for such taxable year under subsection (a).(2)Aggregation ruleAll persons treated as a single employer under subsection (a) or (b) of section 52 of the Internal Revenue Code of 1986, or subsection (m) or (o) of section 414 of such Code, shall be treated as one employer for purposes of this section.(g)TerminationNo credit shall be allowed under this section for any amount paid or incurred in a taxable year ending after the close of 5-year period beginning on the date of the enactment of this section..(b)Credit allowed as part of general business creditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:(34)in the case of an eligible small business, the local media advertising credit determined under section 45U(a)..(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 45U. Advertising in local newspapers and local media..(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act.